Citation Nr: 0030575	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 20 percent disability 
evaluation for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
January 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision in 
which the RO, inter alia, reduced the rating for the 
veteran's service-connected hypertension from 20 percent 
disabling to 10 percent disabling, effective July 10, 1996.  
The veteran appealed and requested a hearing before a member 
of the Board.  In May 1998, the veteran appeared at the RO 
before the undersigned Acting Member of the Board in 
Washington, D.C., for a videoconference hearing in lieu of a 
Travel Board hearing.  The case was remanded for evidentiary 
development in August 1998.  The case was remanded a second 
time in August 1999 due to noncompliance with the first 
remand in violation of the holding of the United States Court 
of Appeals for Veterans Claims (Court) in Stegall v. West, 11 
Vet. App. 268 (1998).  The case has now been returned to the 
Board for further appellate consideration.


REMAND

The veteran and his representative contend, in essence, that 
his hypertension is more disabling than currently evaluated 
and that a 20 percent rating should be restored.  The 
veteran's hypertension has been evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000 and 7101.  However, subsequent 
to filing his claim, the rating schedule for determining the 
disability evaluations to be assigned for impairments of the 
cardiovascular system were changed, effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

At the time of the August 1998 Board remand, it was noted 
that the clinical findings of record were insufficient to 
decide the issue on appeal.  Specifically, although the 
examiner who had conducted a VA examination in April 1997 
noted the veteran's pertinent medical history and reported 
current blood pressure readings and the fact that the veteran 
was "under treatment" for hypertension, there was no 
comment on whether the veteran's hypertension had materially 
improved and, if so, whether such improvement would be 
maintained under the ordinary conditions of his life.  See 
38 C.F.R. § 3.44 (a).  In addition, the veteran had indicated 
in his testimony before the undersigned member of the Board 
in May 1998 that additional treatment records pertaining to 
his hypertension were not in the claims folder.  As such, the 
RO was directed to afford the veteran further VA examination 
to obtain the necessary clinical findings for evaluating the 
severity of the veteran's hypertension and also to obtain the 
referenced treatment records.

Pursuant to the August 1998 Board remand, the veteran was 
seen for a VA examination in February 1999.  At that time, 
the VA examiner indicated that he had reviewed the claims 
folder and had considered all of the readings to which he had 
been referred.  The veteran's blood pressure was recorded as 
175/85, 170/95, and 160/95 while seated, 160/90 supine, and 
160/100 in a standing position.  Following examination, the 
diagnostic impression was hypertension under treatment and 
not completely controlled by medication.  The VA examiner did 
not provide the medical opinions requested in the August 1998 
remand.

Despite the absence of requested findings, the RO returned 
the case to the Board.  At the time of the August 1999 Board 
remand, the Board specifically referenced the holding of the 
Court in Stegall, supra, when explaining that further remand 
was required to obtain the requested clinical findings 
necessary to evaluate the veteran's claim for restoration of 
a 20 percent rating for hypertension.  In addition, the Board 
noted that the criteria for evaluating cardiovascular 
disorders had changed, effective January 12, 1998.  As such, 
the RO was directed to consider both the old and new rating 
criteria in evaluating the veteran's hypertension, and to 
apply the criteria which was more favorable to the veteran.  
The RO was also advised to obtain all current treatment 
records for the veteran's hypertension.  With respect to the 
required medical opinions from the VA examiner, the remand 
specifically stated that the VA examiner provide the 
following opinions: (1) whether the evidence reflects any 
current improvement in the veteran's hypertension by 
comparison to its status in 1980 when the 20 percent rating 
was assigned; (2) whether any increase in medication such as 
a change in the medication itself or an increase in the 
dosage reflects a worsening of the basic hypertension 
pathology; and (3) if improvement is shown, the examiner 
should discuss the extent of such improvement and whether it 
is reasonably certain that such improvement will be 
maintained under the ordinary conditions of life.

Pursuant to the second Board remand, the veteran was to be 
seen for a VA examination.  However, in a November 1999 
opinion, the VA examiner indicated that he did not believe he 
needed to examine the veteran again and offered his opinion 
based on a review of his notes from the earlier examination.  
Following a review of the findings from the February 1999 
examination of the veteran, the VA examiner concluded that 
the veteran's hypertension had improved since 1980.  He 
indicated that continuing records of blood pressure readings 
were not available; the veteran had been on the same 
medication for a long time and it was the examiner's opinion 
that the veteran's improved condition was not the result of 
an increase or a change in medication.  The VA examiner did 
not provide an opinion in response to the third question 
posed in the August 1999 Board remand.

Based on the foregoing, the actions on remand are not in full 
compliance with the Board's remand.  Where the remand orders 
of the Board or Court are not complied with, the Board errs 
in failing to ensure compliance.  Stegall, supra.  Under 
these circumstances, the Board has no choice but to remand 
this matter for a third time to ensure that the veteran is 
afforded full due process of law.  On remand, the RO is 
advised to carefully review the directives below and to 
refrain from returning the case to the Board until the remand 
has been complied with in full.

The veteran is to be seen for further VA examination.  
Following examination, VA examiner should provide medical 
opinions in response to each of the questions posed in the 
August 1999 remand and as set forth below.

Prior to the veteran being examined again, however, the RO 
should obtain and associate with the claims file all records 
of outstanding pertinent treatment of the veteran.  While the 
RO contacted the veteran regarding recent treatment for 
hypertension, it does not appear that the RO ever obtained 
the veteran's VA outpatient treatment records from the 
Salisbury, North Carolina VA Medical Center (VAMC) after 1998 
as directed in the August 1999 Board remand.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Under the circumstances, the issue of entitlement to 
restoration of a 20 percent rating for hypertension is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for hypertension since February 
1999, the date of the last VA 
examination.  Based on his response, the 
RO should obtain a complete copy of all 
treatment records referable to the 
veteran's hypertension, to include 
records from the Salisbury, North 
Carolina VAMC, and associate them with 
the claims folder.

2.  Following receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a further VA 
examination.  The examiner MUST review 
the entire claims folder, including a 
copy of this REMAND as well as the August 
1998 and August 1999 Board remands, prior 
to the examination and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  All findings should be 
reported in detail.  In particular, the 
examiner should respond to the following 
questions: (a) whether the evidence 
reflects any current improvement in the 
veteran's hypertension by comparison to 
its status in 1980 when the 20 percent 
rating was assigned; (b) whether any 
increase in medication such as a change 
in the medication itself or an increase 
in the dosage reflects a worsening of the 
basic hypertension pathology; and (c) if 
improvement is shown, the examiner should 
discuss the extent of such improvement 
and whether it is reasonably certain that 
such improvement will be maintained under 
the ordinary conditions of life.  A 
complete rational should be provided for 
all opinions.

3.  To avoid future remand, following 
completion of the foregoing, the RO must 
review the claims folder and ensure that 
all of the aforementioned development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented prior to the return 
of the claims folder to the Board.  See 
Stegall, supra.

4.  The RO should then review all 
evidence of record and re-adjudicate the 
issue of entitlement to a restoration of 
a 20 percent rating for hypertension.  In 
particular, the RO must consider the 
veteran's claim under both the old and 
new rating criteria for evaluating 
cardiovascular disorders and apply those 
most favorable to the veteran.  See 
Karnas, supra.

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with an 
appropriate Supplemental Statement of the Case, if such is in 
order.  The veteran and his representative should be given 
the opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard L. Shaw
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


